

2019 Long-Term Incentive Plan Awards
Acceptance Form
As of March 15, 2019, you were granted long-term incentive awards under the
Protective Life Corporation Long-Term Incentive Plan (the “Plan”). In
conjunction with these awards, you have been provided with Award Letters and the
applicable provision documents (“Provisions”). The Award Letters, Provisions,
and the Plan govern your respective 2019 Awards. The 2019 Awards contain terms
and conditions regarding the vesting and payment of the Awards, termination of
employment, tax withholding, confidentiality, non-solicitation of Company
employees and customers, regulatory compliance, and other important matters. If
you agree to and accept the terms of the 2019 Awards, please sign where
indicated below by March 27, 2019.




                        
Rich Bielen
President and Chief Executive Officer
of Protective Life Corporation




    